Citation Nr: 1107955	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  96-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The Veteran had active service from August 1965 to February 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for PTSD.

This case was previously before the Board in May 2006, at which 
time service connection for PTSD was denied.  That decision was 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  The record contains a Joint Motion for Remand (Joint 
Motion), dated in December 2007, wherein the Veteran's attorney 
and the VA General Counsel agreed to a remand of the Veteran's 
claim.  In December 2007, an order was issued by the Court, 
remanding the Veteran's claim for development complying with the 
Joint Motion.  The Board in June 2008 accordingly remanded the 
claim for such development, and it thereafter returned to the 
Board for further review.  The Board in March 2010 again issued a 
decision denying service connection for PTSD.  The Veteran 
thereafter again appealed that decision to the Court, and the 
record contains a further Joint Motion approved by a Court Order 
in October 2010, remanding the Veteran's claim for readjudication 
or development in compliance with the Joint Motion.  The case is 
now before the Board for further review, consistent with the 
recent Joint Motion.  

The Board in March 2010 remanded to the RO, via the Appeals 
Management Center (AMC), the issue of whether new and material 
evidence had been presented or secured to reopen a claim of 
service connection for a psychiatric disorder other than PTSD.  
The record before the Board does not reflect that the RO has 
completed action on that separate issue, and hence that issue is 
not now before the Board for review.  

FINDING OF FACT

The Veteran does not have PTSD due to an in-service stressor.  

CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(a), (b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f), (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any such 
defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice. 

In May 2002 Supplemental Statements of the Case (SSOCs) 
concerning the issues including whether new and material evidence 
had been submitted to reopen the claim for service connection for 
PTSD, the RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of this 
duty upon his claim.  He was also sent a development letter in 
May 2003.  In addition, the Veteran was advised, by virtue of a 
detailed September 2005 SSOC issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show in 
order to substantiate his claim.

The Veteran was afforded additional VCAA notice by letters issued 
in August 2008 and November 2009.  The August 2008 letter was 
followed by readjudication of the claim by a SSOC in November 
2009.  The August 2008 notice letter informed him of the notice 
and duty-to-assist provisions of the VCAA, and of the information 
and evidence necessary to substantiate the claim, as well as 
informing of the respective roles of the Veteran and VA in 
developing the claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is obtained 
being on the Veteran.  The letter also provided the Veteran with 
general notice of the evidence required to satisfy the claim.  He 
was also then afforded notice of how disability ratings and 
effective dates are assigned, with the AMC thereby complying with 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board recognizes the recent change in regulation governing 
the need for verification or corroboration of an asserted in-
service stressor to support a diagnosis of PTSD to satisfy a 
claim for service connection for PTSD, pursuant to 38 C.F.R. 
§ 3.304(f), as discussed infra.  38 C.F.R. § 3.304(f)(1)-(3) 
(2010).  However, those requirements do not materially change the 
duty of the Veteran to provide evidence or information to support 
the claim for service connection, for purposes of the 
adjudication of the PTSD claim in this case.  Both prior to and 
subsequent to the change in regulation, the Veteran was required 
to assert stressors in support a diagnosis of PTSD and of his 
PTSD claim, or otherwise evidence of such stressors would have to 
be shown by the evidence of record or conceded based on the 
Veteran's having engaged in combat with the enemy.  38 C.F.R. §  
3.304(f).  In this case, the Veteran asserted numerous stressors, 
and, as discussed infra, based on the contradiction of several 
such stressors by evidence obtained from official sources as well 
as based on the absence of corroboration of any of the asserted 
stressors, the Board has concluded herein that the Veteran's 
credibility for purposes of supporting the validity of otherwise 
uncorroborated stressors to support his PTSD claim has, in 
essence, been extinguished by those contradictions.  Thus, he has 
already asserted numerous stressors in support of his PTSD claim 
and the Board has found those assertions deficient, not because 
they do not assert events that could be found by a medical 
examiner to constitute experiences supportive of a diagnosis of 
PTSD, but because the Veteran's credibility has rendered the 
asserted, uncorroborated stressors not probative for purposes of 
supporting his claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Accordingly, the Board finds that, in the absence of a 
reasonable possibility of a change in the outcome of the case, 
further VCAA notice addressing the change in regulation related 
to the possibility of supporting the PTSD claim in the absence of 
corroboration of asserted stressors is not warranted.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not 
required where there is no reasonable possibility that additional 
development will aid the appellant).

The Board notes, parenthetically, that the Veteran, through his 
attorney, waived RO review of additional evidence submitted in 
December 2010 prior to the Board's present adjudication of the 
claim.  

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service treatment 
records (STRs) and pertinent post-service treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that the RO and AMC 
adequately developed the claim based on the Veteran's assertions 
and the information and evidence provided.  The Veteran failed to 
reply to pertinent information requests, including the August 
2008 VCAA letter, and hence the AMC was unable to fulfill all 
potential efforts at stressor verification, as discussed in 
detail infra.  The Board notes in this regard that "[T]he duty 
to assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  Furthermore, while VA does have a duty to assist the 
Veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden of 
the Veteran to keep the VA apprised of his or her whereabouts.  
If he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 
(1993).

The AMC complied, to the extent feasible in the absence of 
further cooperation by the Veteran, with the Board's June 2008 
remand development instructions, including in particular 
requesting and obtaining efforts at alleged stressor verification 
from appropriate service department sources, as discussed infra.  
Only substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The 
Board is also satisfied that development requested including in 
the June 2008 remand has been substantially completed.  Stegall; 
D'Aries.

A VA examination is not required in this case to address etiology 
of the Veteran's claimed PTSD, because, as discussed infra, the 
Board has herein determined that the Veteran's allegations of in-
service stressors lack sufficient credibility to be relied upon, 
absent independent corroboration (of which there is none), to 
support a diagnosis of PTSD to support the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159, 3.304(f).   In that regard, the 
Board notes that a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal, supra.   No asserted in-
service stressor has been corroborated upon which to base a 
diagnosis of PTSD to support the claim, and all asserted 
stressors have been rejected as not from a credible source.  
Hence, further examination to address the PTSD claim would 
constitute an unreasonable delay and expenditure of scarce VA 
resources.  See 38 C.F.R. § 3.303 (2009); Counts v. Brown, 6 Vet. 
App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (VA's statutory duty to assist is not a license for a 
"fishing expedition").

No further statement has been received by the Veteran indicating 
the existence of additional pertinent evidence not already 
requested.  The case presents no reasonable possibility that 
additional evidentiary requests would further the appealed claim 
adjudicated herein.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate.  In view of 
the foregoing, the Board finds that all notification and 
development actions needed to render a decision on the Veteran's 
claim on appeal herein adjudicated have been accomplished.

II.  Claim for Service Connection for PTSD

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009).  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status generally do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009) ("in some cases, lay evidence will be 
competent and credible evidence of etiology").

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self- interest, malingering, desire for monetary gain, and 
witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

In order for service connection to be awarded for PTSD based on 
an in-service stressor, three elements must be present: (1) a 
current medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a causal nexus between 
current symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records must 
support, and not contradict, the claimant's testimony regarding 
non-combat stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
the Veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The evidence necessary to 
establish the occurrence of a stressor during service to support 
a claim of entitlement to service connection for PTSD will vary 
depending on whether or not the Veteran was "engaged in combat 
with the enemy."  Id.  In this case, the Veteran does not 
contend, and the evidentiary record does not otherwise show, that 
he engaged in combat with the enemy.  Accordingly, the 
presumptions of exposure to alleged stressors associated with 
combat do not apply in this case to support the Veteran's PTSD 
claim, and he must instead support his claim by evidence of 
alleged stressors otherwise supportive of his claim.  38 U.S.C.A. 
§ 1154(a), (b); 38 C.F.R. § 3.304(f); Hayes; Moreau.  Similarly, 
in the absence of evidence establishing a diagnosis of PTSD 
during service, service connection for PTSD on that basis is also 
not warranted.  38 C.F.R. § 3.304(f)(1).  

Formerly, if the claimant did not engage in combat with the enemy 
or if the claimed stressors were not related to combat, then the 
claimant's statements alone were not sufficient to establish the 
occurrence of the claimed stressors, and his testimony would have 
to be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is 
effective, in pertinent part, for all claims pending at the Board 
on July 13, 2010.

The Veteran has contended that he currently suffers from PTSD as 
a direct result of his service in Southeast Asia, including 
Vietnam.  He asserted that between January and November of 1967 
he witnessed a bombing while on guard duty at Officer's Quarters 
in downtown Vung Tau, Vietnam.  In a further statement he 
asserted that the bombing occurred in the spring of 1967.  He 
asserts that also during that time period he witnessed an 
airplane crash near Vung Tau when an airplane hit a land mine 
while dropping off fuel for ground troops.    

He also asserted that his service with the Air Force included 
participation in covert counterinsurgency operations in Laos, and 
that on one occasion he witnessed the death of a fellow soldier 
in Laos and then killed the Vietnamese men who had killed the 
fellow soldier.  He contended that shortly after that incident, 
he crash-landed an airplane at Udorn Air Base and sustained a 
left knee injury.  He asserted that this was a T-28 "Trojan" 
aircraft that was being piloted by a Laotian pilot, when the 
pilot bailed out of the plane and the Veteran had to crash-land 
it himself at some time between June and August of 1968 at the 
Udorn Air Force Base in Thailand.  The December 2007 Joint Motion 
noted that this crash landing would most likely have occurred in 
June 1968, based on STRs showing knee trauma during that month.  
The fellow soldier would have been most likely killed between 
March and June of 1968, based on the Veteran's stationing and the 
asserted time frame prior to the airplane crash, which was most 
likely in June 1968.  He has also stated that he was a 
photographer on aerial reconnaissance missions.

The Veteran's DD Form 214 and his personnel records do not 
indicate any involvement in combat, nor do they show that he 
received any combat-related awards or decorations. He did receive 
the National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Campaign Medal.  Although he has stated that he 
received the Purple Heart, there is no confirmation of this in 
any of the Veteran's records.  His military occupational 
specialty was aircraft mechanic and crew chief.  His STRs show 
that he checked "Yes" next to a history inquiry as to whether 
he had experienced depression, excessive worry, trouble sleeping, 
and nervous trouble.  However, the clinical examiner noted that 
no treatment had been required and that there were no sequelae.  
The objective examination found that the Veteran was 
psychiatrically normal.

A review of the voluminous evidence of record shows that the 
Veteran has been repeatedly diagnosed with PTSD, as well as a 
bipolar disorder usually manifested by depression.  He also 
complained of various PTSD symptoms such as avoidance of 
reminders, an inability to recall traumatic events, emotional 
detachment, restricted affect, hypervigilance, anger outbursts, 
and violent behavior.

In April 1997, the United States Army and Joint Services 
Environmental Support Group (ESG) (now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) indicated that the 
Veteran would need to provide more detailed information in order 
for them to confirm his claimed stressors.  It was indicated that 
they did not maintain Air Force unit histories for Detachment I, 
56th Air Commando Wing (the unit with which he served).  The ESG 
further advised that Daily Staff Journals are documents produced 
by Army units, and there is no evidence of similar reports 
produced by the Air Force units.  The ESG noted that in June 1997 
the Veteran had claimed there had been attacks on Binh Thuy Air 
Force Base in December 1966.  There were documents showing 
attacks on that base in 1966, although none was noted in December 
of that year.  The ESG was unable to verify the aircraft incident 
to which the Veteran had referred, or that he had personally 
killed any enemy soldiers.  They also needed more specific 
information in order to confirm an American casualty he had 
mentioned named "Marshall."

In June 1997, the historian of the 56th Fighter Wing stated that 
they only had records from January to March 1968.  There were 
four crashes of T-28 aircraft during that period; none of them 
had involved the Veteran.  If he had been involved in any crash, 
it had to have occurred after April 1968.  The Air Force 
Historical research agency in July 1997 had enclosed information 
pertaining to a July 16, 1968, attack on Udorn Airfield.  
However, other documents which concern Detachment I of the 56th 
Air Commando Wing were still classified.  There were indications 
that combat missions were flown.  However, there was no 
suggestion that the Veteran was involved in flying combat 
actions.

In August 1998, the JSRRC conducted another search in order to 
confirm the Veteran's claimed stressors.  This search was 
coordinated with the Air Force Safety Center.  They were unable 
to document the T-28 aircraft crash-landing incident at Udorn Air 
Force Base as stated by the Veteran.  Multiple copies of records 
from the Air Force showed that the unit with which he had served 
had been involved in covert counterinsurgency activities in Laos, 
and that Thai and Laotian pilots had been used.  However, none of 
these records indicates that the Veteran was personally involved 
in any of those activities.

With respect to the stressors that reportedly occurred between 
January and November 1967, the Board notes that the JSRRC only 
researches records spanning a period of up to 60 days.  In this 
regard, the Board notes that the Veteran reported that the 
bombing occurred in the spring of 1967, as reflected in a 
November 1993 stressor statement.  Therefore, the June 2008 
remand required that the Veteran be asked to provide a two-month 
time frame during which the bombing and plane crash at or near 
Vung Tau occurred.  This request to the Veteran was made by the 
August 2008 VCAA letter, but he provided no responsive 
information.  

With respect to the alleged stressor involving the plane crash at 
Udorn Air Base in approximately June 1968, the Board notes that 
the evidentiary record contains historical reports for the 56th 
Air Commando Wing, which is the higher headquarters of Detachment 
1, 56th ACW, to which the Veteran belonged, dated from January to 
June 1968.  While the historical reports document combat 
operations, enemy activities, and several aircraft incidents 
during this time period, they do not contain any information 
regarding a plane crash that occurred at Udorn in approximately 
June 1968.  Therefore, the June 2008 remand required that the 
Veteran be requested to provide additional details about the 
plane crash, including a new time frame during which the plane 
crash might have occurred and the names of any individuals who 
witnessed or were involved in the crash.  This request to the 
Veteran was made by the August 2008 VCAA letter, but (as noted 
above) he provided no response.  

Remand development following the June 2008 remand produced 
February 2009 and May 2009 JSRRC replies and an August 2009 reply 
via the Defense Personnel Records Information Retrieval System 
(DPRIS).  These informed that there was no record of Vung Tau 
being bombed between April and June of 1967, no record of an 
airplane crash at or near Vung Tau in October 1967, inadequate 
information to verify the asserted death of a fellow solder in 
June 1968, and no evidence of the Veteran's involvement in an 
airplane crash at Udorn Royal Thai Air Force Base (RTAFB), 
Thailand, between March and August of 1968.  A reply informed 
that to verify the death of the fellow soldier, the Veteran must 
provide the full name and the unit of assignment of the fellow 
soldier.  

Reviewing the evidentiary record as a whole, the Board notes that 
there is no independent corroboration of any of the stressors 
claimed by the Veteran, and that even service medical or 
personnel records that could be significantly suggestive of the 
occurrence of asserted stressors are lacking.  While the evidence 
does indeed show that the Veteran's unit had apparently been 
involved in covert counterinsurgency activities in Laos, research 
of records including classified records has produced no 
indication that he was personally involved.  He has claimed that 
he crash-landed a plane after the pilot had bailed out, but 
despite repeated efforts this incident could not be confirmed by 
the JSRRC or other official sources, or by any other evidence of 
record, and the Veteran has not provided requested additional 
information or evidence which might have facilitated additional 
efforts at verification.  The evidence does not show that the 
Veteran ever received any specialized training that would suggest 
that he could pilot an aircraft; rather, it demonstrates that he 
was an aircraft mechanic and crew chief.  The Board does not wish 
to impugn the Veteran's veracity, and it is certainly possible 
that he had the ability to crash-land a T-28 on his own after the 
pilot bailed out.  However, VA is required by law to attempt to 
obtain corroboration of claimed stressor events that are not 
documented in the file.  None of the asserted stressor 
experiences has been independently corroborated.  Moreover, the 
Veteran's service personnel records and his performance reports 
do not show that he ever went on any patrol missions, as he has 
claimed.  

While the Veteran has made numerous assertions of stressors as 
detailed above, all efforts to confirm these stressors have 
produced negative replies either with regard to any such incident 
having occurred in the area and time frame of the alleged 
stressor event, or with regard to any verification of the 
Veteran's participation or experiencing of the alleged stressor 
event.  Further, for several of these stressors, replies from 
official sources have informed that the alleged incidents either 
did not occur or did not occur with any  record of the Veteran's 
participation.  The Board judges these evidentiary development 
outcomes, in their totality, as weighing against the Veteran's 
alleged stressors having occurred in the his experience, based on 
a resulting loss of credibility of the Veteran in his assertion 
of stressors.  In effect, the Board concludes that if the 
Veteran's assertions and narratives of his alleged stressors were 
even substantially truthful, then some of these assertions would 
most likely have been verified, whether the Veteran's 
participation in covert operations, or the Veteran's receipt of a 
Purple Heart, or a plane crash at Udorn Royal Thai Air Base in 
approximately June 1968, or his involvement in a crash of a T-28 
aircraft as associated with the 56th Fighter Wing, or an attack 
on the Binh Thuy Air Force Base in December 1966, or Vung Tau 
being bombed in the interval from April to June of 1967, or a 
plane crash at or near Vung Tau in October 1967, or the death of 
a fellow soldier in June 1968.  With so many asserted stressor 
circumstances and all either unverified by any independent 
evidence or contradicted by the evidence obtained from official 
sources, the Board's conclusion cannot be other than that the 
evidence overwhelmingly preponderates against the credibility of 
the Veteran's assertions of stressors to support his PTSD claim.  

Subsequent to the recent Joint Motion approved by the Court in 
October 2010, the Veteran's attorney submitted additional 
documents.  These submissions included duplicates of service 
personnel records already of record, as well as copies of 
treatment records from the 1990's which add nothing to the 
evidentiary analysis for purposes of the issue on appeal.  Also 
included are a copy of a photograph and a letter signed by the 
Veteran in July 2010 addressing the subject of the photograph.  
In the letter the Veteran states, pertinently, 

Picture enclosed was taken off Udorn AFB 1969[.]  
Burmese interpreter (far right) - pronounced "[redacted]
[redacted]"[.]  Laotian pilot sitting at table[.]  The 4 in 
jackets all came in during same week.  Died within 2 
weeks. Can't remember  names. I'm standing at the 
back.

These new assertions of stressors are no more verifiable than are 
the Veteran's previous asserted stressors.  The Veteran's 
statement and photograph also provide no verification of his 
presence at or in the vicinity of Udorn AFB in 1969.  The 
barriers to a stressor supporting service connection remain: 
absence of verification and absence of credibility of the Veteran 
in his assertions of stressors.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held 
that a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with) and personal participation in, 
rocket attacks while stationed in Vietnam.  That case is 
distinguishable herein, because there is no indication that the 
Court in Pentecost overlooked, disregarded, or otherwise 
considered but rejected the position that the Veteran was not 
credible in his assertion of exposure to rocket attacks as a 
stressor to support his PTSD claim on the basis that his 
credibility in his assertions of stressor experiences was 
extinguished based on the fact that numerous asserted stressors 
had all been either found not corroborated by official sources or 
contradicted by information from official sources.  

Similarly, this case is distinguishable from Suozzi v. Brown, 10 
Vet. App. 307 (1997), in which the Court determined that evidence 
indicating that a veteran's company had received heavy casualties 
during an attack, consisting of copies of radio logs of that 
incident, was sufficient to reopen his claim for service 
connection for PTSD, even without specific evidence of that 
veteran's presence with the company during the specific incident.  
The Court in Suozzi, as in Pentecost, supra, gave no indication 
that it had either addressed and rejected, or failed to address, 
a finding that the previous lack of corroboration or official 
contradiction by military sources of numerous alleged stressors 
had irreparably compromised that veteran's credibility in his 
assertion of stressor experiences.  Thus, neither Pentecost nor 
Suozzi precludes the Board's denial of the claim herein based on 
its finding the Veteran not credible in his assertion of 
stressors to support his PTSD claim.  

Corroboration does not require "that there be corroboration of 
every detail including [his] personal participation in the 
identifying process."  Suozzi, 10 Vet. App. at 311.  However, 
the Board here concludes that the law and regulations governing 
the adjudication of claims for service connection for PTSD allows 
the Board, as adjudicator of the claim, to  make a determination 
as to the credibility of the Veteran in his assertions of 
stressors and "may" thereby reject those assertions of 
stressors as not being of sufficient credibility to support a 
claim for service connection, as the Board does in this case.  
38 C.F.R. § 3.304(f)(1),(2),(3).  

With the above discussion, the Board believes it has 
satisfactorily considered application of both Pentecost and 
Suozzi, to the extent required by the Joint Motion approved by 
the Court in October 2010.  Moreover, with regard to the July 
2010 amendment to 38 C.F.R. § 3.304(f), the evidentiary record is 
devoid of any finding by a psychiatrist or psychologist that the 
Veteran's fear of hostile military or terrorist activity 
constitutes a basis to support a PTSD diagnosis.

A question may reasonably be raised as to what might serve to 
rehabilitate the Veteran's credibility regarding an asserted 
stressor or stressors in a case such as this, where multiple 
asserted stressors have already been contradicted by official 
sources and no other asserted stressors have been corroborated.  
If the Veteran or the record were to afford an adequate 
explanation for these contradictions (other than the fabrication 
of stressors by the Veteran), and such explanation were itself 
supported by independent evidence, then rehabilitation of 
credibility might reasonably be considered in some future 
adjudication.  Such rehabilitation of credibility is not shown by 
any independent evidence in the present case.  

As already noted, there are several diagnoses of PTSD in the 
record.  However, these diagnoses are not supported by 
documentation of a corroborated stressor.  Rather, these 
diagnoses have been based upon information provided solely by the 
Veteran.

Because the Board finds that the Veteran's credibility in his 
assertions of stressors is in essence lost, the uncorroborated 
asserted stressors themselves cannot support the claim for 
service connection for PTSD.  38 C.F.R. § 3.304(f); Caluza.  
There are no corroborated stressors to support a diagnosis of 
PTSD, and there are thus no cognizable stressors to support the 
claim.  38 C.F.R. § 3.304(f).  The Board accordingly must 
conclude that, in the absence stressors supportive of the claim, 
service connection for PTSD is not warranted.  Because the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


